Citation Nr: 0834790	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
provided by St. Joseph's Mercy Health Center from May 16, 
2006, to May 18, 2006.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran reportedly served on active duty from June 1962 
to May 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 determination by 
the Department of Veterans Affairs Medical Center (VAMC) in 
North Little Rock, which authorized payment for hospital 
services provided by St. Joseph's on May 15, 2006, and denied 
payment or reimbursement of such medical expenses from May 
16-18, 2006.  

On his substantive appeal, received in January 2007, the 
veteran requested a personal hearing in Washington, D.C.  
Such a hearing was scheduled for July 2007, however, internal 
records show that the veteran cancelled his hearing.  As 
such, the Board considers the veteran's previous hearing 
request to be withdrawn.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On May 15, 2006, the veteran presented to the emergency room 
at a private medical facility, St. Joseph's Mercy Health 
Center, with a chief complaint of facial weakness.  A cranial 
computed tomography (CT) scan was taken, which was 
essentially normal.  In the early morning of May 16, 2006, 
the veteran was admitted to St. Joseph's to rule out a 
transient ischemia attack (TIA).  He was discharged from St. 
Joseph's on May 18, 2006.  The veteran did not have prior 
authorization for the private hospitalization.  

The veteran filed a claim of entitlement to payment or 
reimbursement of the unauthorized private medical expenses 
incurred from May 15-18, 2006.  

In June 2006, the VAMC in North Little Rock approved the 
claim of entitlement to payment or reimbursement for 
unauthorized private medical expenses incurred on May 15, 
2006.  However, the VAMC denied the veteran's claim of 
entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from May 16-18, 2006.   

The veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to private 
hospital treatment received from May 16-18, 2006, pursuant to 
the Veterans Millennium Health Care and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
17.1000-17.1008 (2007).

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

In this case, the record shows that the veteran has no 
service-connected disabilities, and no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  The veteran is not 
eligible for reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 (U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive emergency 
treatment for a service-connected disability).  See 38 C.F.R. 
§ 17.1002 (2007).

As noted, the veteran was admitted to St. Joseph's on May 16, 
2006 for further workup.  The VAMC denied the veteran's claim 
on the bases that his medical condition had stabilized as of 
May 16, 2006, and that VA facilities were feasibly available 
for care, such that transfer to a VAMC could have been safely 
affected.  

According to the "Record of Assessment, Documentation, and 
Disposition," the emergency room physician checked the box 
indicating that the veteran's status was "stable" when he 
was admitted to the hospital on May 16, 2006.  However, the 
physician noted that no beds were available at the VA.  The 
admission note from St. Joseph's also reflects that the 
veteran's physician talked with VA, at the veteran's request, 
but no beds were available.  

The veteran's primary contention is that his condition was 
not stable on May 16, 2006, and that he needed further 
testing to rule out a stroke.  Given such contention, and the 
fact that the record does not contain rationale for the 
assessment that the veteran's condition was stable on May 16, 
2006, the Board finds that an opinion by a VA physician is 
necessary which addresses the veteran's stabilization date.  

The Board also finds that further development is necessary as 
to whether VA facilities were feasibly available to the 
veteran once he became stabilized.  As noted, both the 
Emergency Room "Record of Assessment, Documentation, and 
Disposition" and the admission note reflect that no beds 
were available at the VA on May 16, 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's CHR folder should be 
reviewed by an appropriate VA physician.  
The physician should answer the following 
question:

Had the veteran's condition stabilized at 
St. Joseph's Mercy Health Center on May 
16, 2006, to the extent that emergent 
medical treatment was no longer 
necessary?  A complete rationale should 
be provided.  

2.  If, and only if, continued emergent 
medical treatment was necessary from May 
16-18, 2006, the VAMC should take 
necessary efforts to document whether or 


not a VA facility suitable for treating 
the veteran's condition was feasibly 
available (with sufficient bed space and 
appropriate treating capability) at any 
time from May 16-18, 2006.  

In so doing, the VAMC should contact 
appropriate individuals to obtain any 
records (administrative records, contact 
reports, etc.) pertaining to any attempt 
to transfer the veteran to a VAMC from 
St. Joseph's during the time period in 
question.  Any records reflecting the 
availability of beds at the VAMC from May 
16-18, 2006, should also be obtained and 
associated with the duplicate 
Consolidated Health Record (CHS) folder.  

3.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
hospital treatment provided from May 16-
18, 2006.  If the decision remains 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




